                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION

CLYDE SCOTT,                                 §
                                             §
       Plaintiff,                            §
                                             §     CASE NO. 6:18-CV-260-RWS-JDL
                                             §
v.                                           §
                                             §
CAPITAL SECURITY, LTD.,                      §
CENTRAL OHIO INSURANCE                       §
SERVICES, INC., INSURANCE                    §
OFFICE OF AMERICA, INC.,                     §
MOTORSPORT INSURANCE GROUP,                  §
and WILLIAM R. LUTZ,                         §
                                             §
       Defendants.                           §
                                             §


               ORDER ADOPTING REPORT AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

       The above entitled and numbered civil action was referred to United States Magistrate

Judge John D. Love pursuant to 28 U.S.C. § 636. On August 08, 2018, the Magistrate Judge issued

his Report and Recommendation (“Report”) (Docket No. 12), recommending that Plaintiff’s

Motion to Remand (Docket No. 8) be granted, and that this action be remanded to the 294th

Judicial District in the District Court of Van Zandt County. Defendant Central Ohio Insurance

Services, Inc. has filed a Notice indicating its acceptance of the Report and Recommendation.

(Docket No. 13.)

       No objections to the Report have been presented for consideration within the prescribed

time period for such objections. The Court agrees with the Magistrate Judge’s finding that

Defendant Insurance Office of America, Inc. failed to meet the procedural requirements for
removal under 28 U.S.C § 1446(b)(2)(A), but that it did not lack an objectively reasonable

basis for seeking removal such that an award of attorney’s fees is warranted.
     .
        Accordingly, the Court ADOPTS in its entirety the Report and Recommendation of the

United States Magistrate Judge as the findings of this Court. It is hereby ORDERED that

Plaintiff’s Motion to Remand (Docket No. 8) is GRANTED with respect to remand, but DENIED

with respect to Plaintiff recovering attorney’s fees.

       Pursuant to Local Rule 83, the Clerk of Court is directed to remand this action to the 294th

Judicial District in the District Court of Van Zandt County, and to close this case after 21 days

from the date of this order, if no timely motion for reconsideration has been filed.

        SIGNED this 2nd day of October, 2018.



                                                           ____________________________________
                                                           ROBERT W. SCHROEDER III
                                                           UNITED STATES DISTRICT JUDGE
